            Case 3:20-cv-01876-SI Document 22 Filed 08/10/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
      KUDOS INC,
 4                                                  Case No. 20-cv-01876-SI (SI)
                    Plaintiffs,
 5
              v.                                    PRETRIAL PREPARATION ORDER
 6                                                  (CIVIL)
      KUDOBOARD LLC, et al.,
 7
                    Defendants.
 8

 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   FURTHER CASE MANAGEMENT: December 11, 2020 at 3:00 PM.
     Counsel must file a joint case management statement seven days in advance of the
12   conference.

13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: October 31, 2020
14
     DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
15
     NON-EXPERT DISCOVERY CUTOFF: July 30, 2021
16
     DESIGNATION OF EXPERTS: July 2, 2021; REBUTTAL: July 19, 2021;
17        Parties SHALL conform to Rule 26(a)(2).
18
     EXPERT DISCOVERY CUTOFF: August 27, 2021
19
     DISPOSITIVE MOTIONS SHALL be filed by September 24, 2021.
20        Opp. Due: October 8, 2021; Reply Due: October 15, 2021;
          and set for hearing no later than October 29, 2021 at 10:00 AM.
21
     PRETRIAL CONFERENCE DATE: November 30, 2021 at 3:30 PM.
22

23   JURY TRIAL DATE: December 13, 2021 at 8:30 AM.
          Courtroom 1, 17th floor.
24

25   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
26

27

28
               Case 3:20-cv-01876-SI Document 22 Filed 08/10/20 Page 2 of 2




     The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
 1   of the case, including settlement. Parties SHALL conform to the attached instructions.
 2   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
     action.
 3
            IT IS SO ORDERED.
 4

 5
     Dated: August 10, 2020
 6
                                                      ____________________________________
 7                                                    SUSAN ILLSTON
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
